IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-20770
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

TERRY DWAYNE HENRY,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-00-CR-771-1
                         --------------------
                             June 18, 2002

Before HIGGINBOTHAM, DAVIS, EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court appointed counsel representing Terry Dewayne Henry has

requested leave to withdraw as counsel and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).      Henry has

not filed a response.     Our independent review of the brief and

the record discloses no nonfrivolous issue.     Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.